        Case 3:17-cr-00025-HZ       Document 135       Filed 12/14/20    Page 1 of 5




                       IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF OREGON



UNITED STATES OF AMERICA,                                 No. 3:17-cr-00025-HZ

                     Plaintiff,                           ORDER

       v.

MIKIANDRE HAMMICK-
WASHINGTON,

                     Defendant.

HERNÁNDEZ, District Judge:

       Defendant Mikiandre Hammick-Washington moves the Court to reduce his sentence to

time served under 18 U.S.C. § 3582(c)(1)(A)(i).1 The Government opposes Defendant’s motion.

Because Defendant has not demonstrated extraordinary and compelling reasons for his release



1
  The Government concedes that Defendant has satisfied the exhaustion requirement of the
statute. See 18 U.S.C. § 3582(c)(1)(A).


1 – ORDER
         Case 3:17-cr-00025-HZ         Document 135        Filed 12/14/20     Page 2 of 5




and remains a danger to the community, the Court denies Defendant’s Motion to Reduce

Sentence.

       A federal district court generally “may not modify a term of imprisonment once it has

been imposed[.]” 18 U.S.C. § 3582(c); see also Dillon v. United States, 560 U.S. 817, 824–25

(2010). With the passage of the First Step Act of 2018, Pub. L. No. 115-391, 132 Stat. 5191

(2018), Congress authorized the district court to modify a defendant’s sentence on a motion for

compassionate release by a defendant:

       [T]he court, upon motion of the Director of the Bureau of Prisons, or upon motion
       of the defendant after the defendant has fully exhausted all administrative rights to
       appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s behalf
       or the lapse of 30 days from the receipt of such a request by the warden of the
       defendant’s facility, whichever is earlier, may reduce the term of imprisonment . . .
       after considering the factors set forth in section 3553(a) to the extent that they are
       applicable, if it finds that—

               (i) Extraordinary and compelling reasons warrant such a reduction; [. . . ]

               and that such a reduction is consistent with applicable policy statements
               issued by the Sentencing Commission.

18 U.S.C. § 3582(c)(1)(A).

       The policy statement issued by the United States Sentencing Commission identifies four

categories of extraordinary and compelling reasons: (A) the medical condition of the defendant;

(B) the age of the defendant; (C) family circumstances, including “death or incapacitation of the

caregiver of the defendant’s minor child”; and (D) other reasons, as determined by the Director

of the Bureau of Prisons, that amount to an extraordinary and compelling reason “other than, or

in combination with, the reasons described in subdivisions (A) through (C).” U.S.S.G. § 1B1.13

app. n.1(A)–(D).

       The policy statement also requires the court to determine whether the circumstances

warrant a reduction (and, if so, the amount of reduction), after considering the factors set forth in



2 – ORDER
         Case 3:17-cr-00025-HZ         Document 135       Filed 12/14/20     Page 3 of 5




18 U.S.C. § 3553(a) and whether the defendant is a danger to the safety of any other person or to

the community as provided in 18 U.S.C. § 3142(g). U.S.S.G. § 1B1.13(4).

       Defendant’s medical condition does not constitute an extraordinary and compelling

reason to reduce his sentence. As a Black inmate, Defendant is understandably concerned about

his potential exposure to COVID-19, a virus that thrives in crowded, confined spaces and has

disproportionally impacted people of color.2 Defendant also has asthma, a condition that—when

moderate or severe—might elevate a person’s risk of becoming seriously ill from COVID-19.3

Def. Mot. 7, ECF 131; Def. Ex. 2, ECF 131-2. For the treatment of his asthma, he has been

prescribed a daily albuterol inhaler and an emergency steroid inhaler. Id. However, Defendant is

only 29 years old, younger than the high-risk group identified by the CDC.4 Defendant is also

currently serving his sentence at FCI Sheridan. As of December 11, 2020, FCI Sheridan had a

prison population of 1,459 with no reported deaths due to COVID-19 and one inmate and six

staff testing positive for COVID-19.5 Given that Defendant’s risk factors otherwise remain low

and there are few active cases in his facility, Defendant’s medical condition is not an

extraordinary or compelling reason to reduce his sentence to time served.

       Defendant also appears to suggest that assisting his mother in caring for his three young

children may qualify as an extraordinary and compelling reason justifying compassionate




2
  Health Equity Considerations and Racial and Ethnic Minority Groups, CDC, https://www.cdc.
gov/coronavirus/2019-ncov/community/health-equity/race-ethnicity.html (last updated July 24,
2020).
3
 People with Certain Medical Conditions, CDC, https://www.cdc.gov/coronavirus/2019-
ncov/need-extra-precautions/people-with-medical-conditions.html (last updated Dec. 1, 2020).
4
 Older Adults, CDC, https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/older-
adults.html (last updated Dec. 7, 2020).
5
  Bureau of Prisons, COVID-19 Cases, https://www.bop.gov/coronavirus/ (last updated Dec. 11,
2020). According to the BOP, eight inmates at FCI Sheridan have recovered from COVID-19.
Id.


3 – ORDER
           Case 3:17-cr-00025-HZ       Document 135       Filed 12/14/20     Page 4 of 5




release. See Def. Mot. 15; Gov’t Resp. 4. The Court acknowledges the difficulties faced by

Defendant’s mother raising three children during a global pandemic. But Defendant has not

demonstrated that his mother is otherwise incapacitated or unable to care for his children.

Defendant’s desire to assist with childcare—without more—does not justify compassionate

release.

       In addition, Defendant’s release is not warranted because he remains a danger to the

community under 18 U.S.C. § 3142(g). See U.S.S.G. § 1B1.13. The nature of Defendant’s

underlying offense and the history and characteristics of Defendant are significant. He was

sentenced to a period of ten months imprisonment and three years of supervised release for Felon

in Possession of a Firearm. Pet. & Order Entering Guilty Plea, ECF 28; J. & Commitment, ECF

46. Seven months ago—while Defendant was on supervision for the underlying offense—the

Court sentenced Defendant to eighteen months imprisonment with a twelve-month period of

supervised release for violating the conditions of his release. J., ECF 129. Defendant also

absconded twice while on supervised release. Order, ECF 84; Order, ECF 113.

       Although Defendant has a projected release date of May 2021 and has served about seven

months of his sentence, reducing Defendant’s sentence would undermine the sentencing factors

under 18 U.S.C. § 3553(a). The eighteen-month sentence ordered by the Court was necessary to

reflect the seriousness of the offense, promote respect for the law, deter criminal conduct, and to

protect the public. As a result, the Court finds that compassionate release is not warranted.

///

///

///

///




4 – ORDER
         Case 3:17-cr-00025-HZ        Document 135       Filed 12/14/20     Page 5 of 5




                                        CONCLUSION

       The Court DENIES Defendant’s Motion to Reduce Sentence Pursuant to U.S.C.

§ 3582(c)(1)(A)(i) [131] without prejudice and with leave to seek reconsideration if

circumstances change.

       IT IS SO ORDERED.



       DATED:_______________________.
               December 14, 2020


                                                    ______________________________
                                                    MARCO A. HERNÁNDEZ
                                                    United States District Judge




5 – ORDER
